          Case 2:20-cv-00236-GMN-NJK Document 53 Filed 08/06/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA
10
     STATE FARM MUTUAL AUTOMOBILE
11   INSURANCE COMPANY,                               Case No.: 2:20-cv-00236-GMN-NJK
12         Plaintiff(s),                                            Order
13   v.                                                         [Docket No. 51]
14   RENE VIDES, et al.,
15         Defendant(s).
16        Pending before the Court is a motion for Troy Isaacson to withdraw as counsel for the
17 Aguilar Defendants. Docket No. 51. For good cause shown, the motion is GRANTED.
18        IT IS SO ORDERED.
19        Dated: August 6, 2020
20                                                         ______________________________
                                                           Nancy J. Koppe
21                                                         United States Magistrate Judge
22
23
24
25
26
27
28

                                                1
